Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 5/14/21.  Claims 1,3-14 and 27 are amended.  Claims 2, 15-26 are cancelled and claim 27.  Claims 1,3-14 and 27 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
The 103 rejection over Nakhasi is withdrawn because claim 1 is amended to require a single coating.  New ground of rejection is as followed.
Claim Rejections - 35 USC § 112
Claims 1,3-14 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 5/14/21, applicant amends claim 1 to add the limitation of “ a single coating encapsulating the core”.  The limitation is not supported by the original disclosure.  There is nothing in the instant specification of “ a single coating encapsulating the core”.  There is no disclosure of a single coating; the specification only discloses coating, not single coating.
Claim Rejections - 35 USC § 103
Claims 1,3-7, 9-14 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran ( 2016/0143312) in view of Crank ( 2012/0276265).
For claim 1, Chandrasekaran discloses a composition comprising encapsulated oil containing oil in an inner core and an encapsulating outer shell comprising a cross-linked agent.  The encapsulated oil is used in fat-based confectionery product composition.  The cross-linked agent may be a protein.  
For claim 9, the coating can also include carbohydrates such as starch, maltodextrin.
For claim 10, the lipid-based component is an edible oil.
For claims  11-12 the edible oil includes nut oil, fish oil, cottonseed oil,canola oil, soybean oil etc..
For claim 13 the oil content of the encapsulated oil is at least 40% that is dried in powder form.
For claim 14, the oil content is at least 40% such as from 40-99% that is dried in powder form.
( see paragraphs 0016,0052-0055,0059-0060,0064)
Chandrasekaran does not disclose hemp protein that is water soluble under alkaline conditions as in claim 1, the pH as in claim 3, the molecular weight as in claims 4-5,  the processing step as in claims 6-7 and  the pH as in claim 27.
Crank discloses a method of processing non-soy material.  The method comprises the steps of aqueously extracting the plant material to produce a fat-enriched fraction and reduced-fat extract.  The reduced-fat extract may be concentrated to produce a reduced-fat plant protein.  The plant protein includes any plant protein such as hemp, wheat, lupin etc..  In the aqueous extraction, the pH is adjusted to between about 6-10.5.  The reduced-fat extract can be further processed to produce protein concentrate or protein isolate.  The reduced-fat extract may be concentrated and separated by precipitation by adding acid such as citric acid to the isoelectric point of the protein.  The protein has emulsification, solubility, dispersibility, etc… properties.  Crank discloses hem protein supplies enough of each of the essential amino acids to contribute to the human body’s requirement.  It is a quality source amino acids arginine, histidine, methionine and cysteine.  Hemp protein also contains relatively high levels of branched-chain amino acids that are crucial in the repair growth of lean body mass.  Almost 2/3 of hemp protein is made up of edestin, a globulin protein found only in hemp seeds.  Edestin is a type of 
Chandrasekaran discloses any kind of globular protein can be used.  Crank discloses hemp protein contains edestin and albumin which are both globular protein.  It would have been obvious to one skilled in the art to use the hemp protein disclosed in Crank because it is a globular and has excellent nutritional profile as disclosed in paragraph 0041.  One skilled in the art would have been motivated to use hemp protein for the nutrition and function disclosed in Crank.  As to the temperature at which the protein is processed, this is a processing parameter that does not determine the patentability of the product.  Crank disclose alkaline extraction of the hemp protein source; thus, it is obvious the hemp protein would have the solubility at the pH claimed.  Crank also discloses acid precipitation and  filtration.  Crank discloses  the different protein component found in hemp and the different molecular weight present.  For instance, albumin is the low molecular weight globulin protein.  Thus, it would have been obvious to one skilled in the art to determine the molecular weight of the hemp protein depending on the presence of edestin and albumin.  This parameter can readily be determined by one skilled in the art through routine experimentation.  With respect to claim 27, Crank discloses the alkaline extraction can be carried out at pH of about 6 to about 10.5.  About 10.5 means the pH can be a little higher than 10.5 which would encompass about 11 as claimed.  Chandrasekaran discloses encapsulated oil product which is considered to be the same as the microcapsules as claimed because there is no dimension defining the microcapsule. As to the capability of forming a stable emulsion with the lipid, this an intended use which does not determine the patentability of the product.  .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Crank as applied to claims 1,3-7 , 9-14 and 27 above, and further in view of the article Shou-Wei Yin et al “ Functional and structural properties and in vitro digestibility of acylated hemp.
Chandrasekaran in view of Crank does not disclose that hemp is modified by enzyme hydrolysis or succinylation.
In the article, Shou-Wei Yin et al disclose that succinylation of hemp protein isolate led to gradual increase in protein solubility from 30 to 85-90%.  ( see summary)
It would have been obvious to one skilled in the art to modify the hemp protein by succinylation as taught in Shou-Wei Yin et al to further enhance the solubility of the protein.
Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive. 
The argument over Nakhasi will not be address because the reference is withdrawn due to the amendment of the claims.  With regard to the Crank reference, applicant argues Crank does not disclose or provide any teaching or suggestion to use hemp seed protein for microencapsulation.  The Crank reference is not used for teaching of the hemp protein for encapsulation.  The reference is used to show the availability and nutritional benefits of hemp protein.  One skilled in the art would have readily select hemp protein in view of the teaching of Chandrasekaran that any globular protein can be used as the coating material.  One would have been motivated to use hemp protein for the nutritional benefits disclosed in Crank.  
With respect to the Crank reference, applicant argues the aqueous extraction of protein is not required to be under alkaline conditions, rather Crank teaches a range between 6-10.5.  This argument is not persuasive.  Alkaline extraction is clearly an embodiment within the range of 6-10.5 disclosed in Crank.  The extraction can be carried out at 6 and the extraction can also be done at about 10.5 which means it can be a little higher than 10.5.  Applicant argues example 3 is performed at near neutral pH of 7.5.  Example is exemplified embodiment.  Crank explicitly discloses the pH can be about 10.5. and the range of 6-10.5 includes the values claimed. Applicant points to the results shown in the instant specification; however, the result is not a comparison against the closest prior art as set forth in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 9, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793